Citation Nr: 1440837	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim for service connection for erectile dysfunction. 

The case was previously before the Board in October 2010, July 2012, and July 2013, when it was remanded for examination and medical opinions.


FINDING OF FACT

Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by the service-connected PTSD, hemorrhoids, or diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by the Veteran's active duty military service and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

 VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In the instant case, the Board finds that VA has satisfied its duty to notify through a May 2008 letter.  The claim was then adjudicated most recently in an September 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34 .

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless claim, the Board has reviewed the Veteran's paperless Virtual VA and VBMS claims files.  Additionally, the Veteran was afforded multiple VA examinations.  Those examinations, when reviewed altogether, adequately addressed the etiology of his erectile dysfunction on a direct and secondary basis.  The Board finds that the proffered opinions were based on interviews with the Veteran and review of the record, including multiple physical examinations.  From these examinations, clear conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.





II.  Analysis

The Veteran contends that his erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus, or was caused or aggravated by medications taken for his service-connected hemorrhoids, PTSD, and diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such does not include the Veteran's claim for erectile dysfunction. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

Turning to the evidence of record, on May 2007 VA examination related to the Veteran's claim for service connection for diabetes mellitus, the Veteran reported that he had been diagnosed with diabetes between 1989 and 1990 during routine blood work, and had started medication for diabetes in 2005.  He denied smoking or drinking alcohol.  He reported symptoms of erectile dysfunction in that he had trouble getting an erection and maintaining one since 1986.  He had not used any medication and his testosterone levels had been normal.  The examiner concluded that the Veteran's erectile dysfunction was less likely than not related to his diabetes, as it had begun prior to his diagnosis of diabetes.

On September 2008 VA examination, it was noted that the Veteran had been diagnosed with diabetes sometime between 1988 and 1989.  The Veteran reported having trouble with erectile dysfunction since 1986.  He had not been on any medications for that condition.  The examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was secondary to diabetes because it preceded the diagnosis of diabetes.

On January 2011 VA examination, it was noted that the Veteran took oral medication to control his diabetes.  It was again noted that the Veteran had trouble with erectile dysfunction since 1986.  He denied any other genitourinary symptoms.  He had nocturia related to a prostate condition.  He took medications for his gastroesophageal reflux disease, and hypercholesterolemia.  The examiner reviewed the claims file and concluded that the Veteran's diabetes was less likely than not secondary to his diabetes or aggravated by his diabetes because it was diagnosed prior to his diabetes.

On August 2012 VA examination, the Veteran reported being diagnosed with erectile dysfunction in 1986 and attributed his condition to his medications used to treat his service-connected disabilities.  He had excellent results with Viagra.  He had a voiding dysfunction related to benign prostate hypertrophy.  It was noted that the cause of his erectile dysfunction was unknown.  Examination of the genitals was not conducted per the Veteran's request.  After reviewing the claims file, the examiner concluded that the Veteran's erectile dysfunction was less likely than not proximal to, caused or aggravated by, a service-connected condition.  The examiner explained that the Veteran's erectile dysfunction preceded his diagnosis of diabetes and PTSD and was not caused by hemorrhoids.  Medications used to treat those conditions might aggravate erectile dysfunction, however, the Veteran was not taking medication in 1986, which was the time that he reported an onset of symptoms.

In August 2013, a VA examiner reviewed the file once more and came to the same conclusions as previously stated.  The examiner clarified that, per a February 28, 1997, history and physical, the Veteran reported a history of tobacco use, in that he smoked four to five packs per day since the early 1980s, stopping in 2005.  It was thus determined  by the VA examiner that it was more likely that his cigarette use was the cause of his erectile dysfunction.  This was also so because the Veteran reported optimal efficacy with his erectile dysfunction medication.  A review of his medications since the onset of erectile dysfunction in 1986 showed that the Veteran was no longer taking the same medications for his PTSD, yet his erectile dysfunction persisted.  Specifically, a review of the Veteran's medications through the years showed some medications that could cause erectile dysfunction, such as Afranil in November 1990, however, in August 2013, it was noted that the Veteran was not taking that medication, but was rather taking Diaepam and Gabapentin, yet still experienced erectile dysfunction.  Both endocrine and cardiac workups in 2006 were negative.  Hemorrhoids did not cause erectile dysfunction.  The Veteran had not undergone any surgical procedures for his hemorrhoids that could have caused residual erectile dysfunction.  Finally, the Veteran had reported symptoms of erectile dysfunction since 1986, which was prior to his diagnosis of diabetes in 1990 and beginning of medication in 2005.  

In this case, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction on a direct or secondary basis.  

For one, there is no indication of erectile dysfunction in the service treatment records or for 16 years following service.  Thus, there is no indication of a chronic disease or condition in service or continuity of symptoms since service.  There is also no medical nexus relating his erectile dysfunction to his service.  Significantly, the Veteran has not contended that his erectile dysfunction began in service or is related to his service.  Accordingly service connection on a direct basis is not warranted.

On a secondary basis, in finding that the preponderance of the evidence is against the Veteran's claim, the Board places greater probative weight on the multiple VA opinions of record than on the Veteran's lay statements.  In that regard, the Veteran's primary contention has been that his erectile dysfunction was caused or aggravated by his diabetes mellitus.  However, the May 2007, September 2008, January 2011, August 2012, and August 2013 VA examiners all determined that because the Veteran's erectile dysfunction pre-dated his diabetes, by his own reported medical history, it was unlikely that his diabetes caused his erectile dysfunction.  Moreover, after physical examination of the Veteran and review of the record, none of the examiners found any indication of aggravation.  Thus, there are presently five VA opinions of record finding against the Veteran's claim of causation or aggravation, based upon  a review of the Veteran's medical history, examination, and upon their own respective medical expertise.  

With regard to whether the Veteran's PTSD or hemorrhoid medication caused or aggravated his erectile dysfunction, the Board also finds that the preponderance of the evidence is against such a finding.  The July 2013 VA examiner reviewed the relevant medical evidence and found no indication that the Veteran's PTSD medication caused the Veteran's erectile dysfunction, in that his erectile dysfunction pre-dated his diagnosis of PTSD and, even when changing medication, or going un-medicated, his erectile dysfunction persisted.  Moreover, hemorrhoids were not known to have any relationship with erectile dysfunction, and the Veteran had not undergone any procedure that would have shown a causal relationship.

Notably, the record contains no medical evidence to support the Veteran's claim.  A review of his treatment for his PTSD is silent for any indication of resultant or related erectile dysfunction.  Additionally, there is no indication in the medical records of a relationship between the Veteran's diabetes and his erectile dysfunction.

Therefore, the Board finds that the competent and probative medical evidence weighs against the Veteran's claim.  The Board acknowledges that the Veteran's testimony on the issue of the cause of his erectile dysfunction is relevant even though its probative value may be slight.  In this case, the Veteran's lay belief is based upon the absence of any alternative causes for his condition.  However, the causes of his condition are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  Accordingly, the Board finds the Veteran's testimony to be of minimal probative value compared to the multiple medical opinions against the claim.  Significantly, the Veteran has provided very minimal testimony as to the relationship between the symptoms of his erectile dysfunction and his service-connected disabilities.  He has provided only conclusory statements in support of his claim, rather than any observed correlation between the onset and development of his erectile dysfunction and his diabetes or medications for his PTSD and for hemorrhoids.

Finally, a review of the medical evidence comports with the five VA opinions.  For, although these records demonstrate treatment for diabetes, PTSD, and hemorrhoids, they are negative for residual complaints of erectile dysfunction alongside such treatment.  In that regard, it is "the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts."  Jackson v. Virginia, 443 U.S. 307, 319 (1979).  While the Veteran contends that his erectile dysfunction was caused or aggravated by his service-connected diabetes, or medications taken for PTSD and for hemorrhoids, the competent, probative, and persuasive medical evidence is against his contentions.  Accordingly, because the preponderance of the evidence is against the claim, the claim must be denied.


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


